            Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                   )    CRIMINAL NO. 4:19-CR-231-1
                                             )
                                             )    (BRANN, D.J.)
            v.                               )
                                             )    (ARBUCKLE, M.J.)
 HORACE HENRY,                               )
             Defendant                       )
                   MEMORANDUM FOR COVID-19 BAIL DECISION
                      Defendant Henry’s Motion for Bail, Doc. 82

   I.            INTRODUCTION

        Before the Court is Mr. Henry’s Motion for Bail (Doc. 82). Along with the

Motion, a Brief (Doc. 83), the required notice (Doc. 84) requesting a hearing, the

Government’s Brief in Opposition (Doc. 86), and Mr. Henry’s Reply Brief (Doc.

87) were filed. A hearing was held regarding this Motion on June 3, 2020. Mr. Henry

alleges two grounds for release in his Motion: (1) because there is not a presumption

of detention in Mr. Henry’s case, the Government must demonstrate that Mr. Henry

is a risk of flight; and (2) exceptional risk due to the COVID-19 pandemic.1 For the

reasons detailed in this Memorandum, the request for release from detention will be

denied.


        1
        Mr. Henry initially included a third argument that it was impossible for him
to meet with his attorney to effectively prepare for trial. At the June 3, 2020 hearing,
Mr. Henry sought to withdraw this portion of the Motion. The Government had no
objection. I deferred ruling on the verbal motion until after the evidence was
presented. I will permit Mr. Henry to withdraw this portion of his Motion for Bail.
                                         Page 1 of 15
         Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 2 of 15




   II.      BACKGROUND & PROCEDURAL HISTORY

         This case began with the indictment of three individuals, including Horace

Henry. (Doc. 3). Mr. Henry had his Initial Appearance and Arraignment on August

22, 2019. (Doc. 19). At that time, Defendant did not contest detention. (Doc. 23).

         On August 30, 2019, Judge Brann issued a Scheduling Order (Doc. 25) which

scheduled, among other things, jury selection and trial for October 7, 2019. After

Judge Brann granted five (5) Motions to Continue (Docs. 24, 27, 43, 57, 80), jury

selection and trial were scheduled for July 6, 2020.

         On September 26, 2020, a Superseding Indictment (Doc. 35) was filed as to

the defendants, including Mr. Henry. Mr. Henry’s Initial Appearance and

Arraignment as to the Superseding Indictment was held on October 8, 2019. (Doc.

46).

         On April 30, 2020, Mr. Henry filed a Motion for Pretrial Release (Doc. 82)

and a Brief in Support (Doc. 83), citing COVID-19 concerns. That same day, I issued

an order instructing the parties to confer by telephone to determine if a joint

resolution could be reached. On May 1, 2020, Mr. Henry filed Notice (Doc. 84) that

a joint resolution could not be reached regarding his pretrial detention. Mr. Henry

also requested an in-court hearing. On May 13, 2020, the Government filed its Brief

in Opposition (Doc. 86). On May 15, 2020, Mr. Henry filed his Reply Brief (Doc.

87). On June 3, 2020, I held a hearing regarding Mr. Henry’s Motion.
                                       Page 2 of 15
           Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 3 of 15




   III.      COURT PROCEDURE FOR COVID-19 CASES

          Anticipating a significant number of requests for reconsideration of bail in

light of the COVID-19 pandemic, the Court instituted an expedited procedure to hear

these cases in an orderly and deliberate fashion. The filing of a bail motion citing

COVID-19 as a reason for release from detention will be specifically designated and

a docket entry will automatically notify counsel about the expedited procedures.

That entry was made in this case on April 30, 2020.

   IV.       STANDARDS OF REVIEW

          The Court has continuing jurisdiction to review its own bail decisions. In this

case the request for reconsideration regarding bail is made under 28 U.S.C. § 3141,

which is the general release and detention authority of the Court, and 28 U.S.C. §

3142(i) which states:

          The judicial officer may, by subsequent order, permit the temporary
          release of the person, in the custody of a United States marshal or
          another appropriate person, to the extent that the judicial officer
          determines such release to be necessary for preparation of the person's
          defense or for another compelling reason.

18 U.S.C. § 3142.

          The question presented by this Motion requires an analysis of the Bail Reform

Act under pandemic conditions. Does this petition present a “compelling reason” to

alter a previous bail decision?


                                           Page 3 of 15
         Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 4 of 15




   V.      REVIEW OF PREVIOUS BAIL DECISION

        On August 22, 2019, I issued an Order of Detention (Doc. 23). In that Order,

I indicated that Mr. Henry was being detained upon a motion by the Government

pursuant to 18 U.S.C. § 3142(f)(1).

   VI.     FLIGHT RISK

        At the outset, I note that per the original Order of Detention, Mr. Henry is

detained pursuant to 18 U.S.C. § 3142(f)(1). However, Mr. Henry is not charged

with an offense that is covered in subsection (f)(1)(A)-(E). Mr. Henry argues that

the Court’s “only option is to set conditions of release that will eliminate or minimize

concerns about safety of the public and appearing in court.” (Doc. 83, pp. 3-4).

I agree. In the original Order of Detention (Doc. 23), I indicated that Mr. Henry was

being detained pursuant to 18 U.S.C. § 3142(f)(1). Section 3142(f)(1) provides a list

of charged offenses in which a presumption of detention exists. This list includes the

following:

        (A) a crime of violence, a violation of section 1591, or an offense listed
           in section 2332b(g)(5)(B) for which a maximum term of
           imprisonment of 10 years or more is prescribed;

        (B) an offense for which the maximum sentence is life imprisonment
           or death;

        (C) an offense for which a maximum term of imprisonment of ten years
           or more is prescribed in the Controlled Substances Act (21 U.S.C.
           801 et seq.), the Controlled Substances Act (21 U.S.C. 951 et seq.),
           or chapter 705 of titled 46;
                                         Page 4 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 5 of 15




      (D) any felony if such person has been convicted of two or more
         offenses described in subparagraphs (A) through (C) of this
         paragraph, or two or more State or local offenses that would have
         been offenses described in subparagraphs (A) through (C) of this
         paragraph if a circumstance giving rise to Federal jurisdiction had
         existed, or a combination of such offenses; or

      (E) any felony that is not otherwise a crime of violence that involves a
          minor victim or that involves the possession or use of a firearm or
          destructive device (as those terms are defined in section 921), or any
          other dangerous weapon, or involves a failure to register under
          section 2250 of title 18, United States Code;

18 U.S.C. § 3142(f)(1)(A)-(E).

      Mr. Henry is not charged with any of the offenses listed under Section

3142(f)(1). Thus, a determination that Mr. Henry is a “serious risk” of flight is

required to order him detained pending trial. See 18 U.S.C. § 3142(f)(2).

      At the June 3, 2020 hearing, the Government argued that Mr. Henry is a flight

risk. As support for this argument, the Government noted Mr. Henry’s foreign ties,

immigration status, criminal history (particularly while on supervision), previous

instances where he failed to appear, and use of aliases and fake identification

documents (particularly to law enforcement).

      Mr. Henry argued that his previous criminal history, particularly his failure to

appear on at least two occasions, was due to his prior struggles with drug addiction

and temporary homelessness. Mr. Henry stated that he no longer has a drug addiction

and has not used drugs for many years. Mr. Henry expressed a desire to be with his
                                       Page 5 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 6 of 15




fiancée and two children. Further, Mr. Henry stated that he has no desire to leave the

county or flee, because his “whole life” is in New York, not Jamaica.

      Mr. Henry also testified that there is a warrant for his arrest in New York. He

claimed it was due to a mistake but admitted that he has not taken any action to

resolve this issue. This scofflaw attitude is inconsistent with his argument that he is

willing to comply with the Court’s conditions of release.

      At the hearing, there was inconsistent testimony regarding where Mr. Henry

was living at the time of his arrest. Mr. Henry testified that at the time of his arrest,

he was living alone in an apartment in Brooklyn, New York. However, his fiancée

testified that at the time of Mr. Henry’s arrest, he was living with her.

      I find the Government’s argument regarding risk of flight to be compelling. I

am sympathetic to Mr. Henry’s struggle with drug addiction and its alleged

contribution to his failure to comply with previous court orders. However, Mr. Henry

has demonstrated a history of failing to act in accordance with court orders to appear.

Further, after he was deported from the United States, Mr. Henry ultimately re-

entered the country illegally and has remained here ever since. If convicted, Mr.

Henry faces a substantial term of imprisonment. He faces a maximum term of

imprisonment of twenty (20) years on the mail fraud and conspiracy counts and

mandatory sentence of two (2) years on each of the aggravated identity theft counts.


                                         Page 6 of 15
          Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 7 of 15




For these reasons, I conclude that Mr. Henry is a risk of flight and that detention

pursuant to 18 U.S.C. § 3142(f)(2) is appropriate.

   VII. DISCUSSION OF THE COVID-19 PANDEMIC

      We are mindful of the unprecedented magnitude of the COVID-19 pandemic

and the extremely serious health risks it presents.2 We are also cognizant that the

President of the United States has declared a national emergency and that the

Governor of the Commonwealth of Pennsylvania3 has also declared a state of

emergency to address the needs of the nation and the Commonwealth respectively.

We also recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize frequently, and


      2
          World Health Organization, “WHO characterized COVID-19 as a
pandemic”            March          25,          2020,           available        at
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-
happen
       3
         Governor Thomas Wolf proclaimed the existence of a disaster emergency
throughout the Commonwealth pursuant to 35 Pa.C.S. §7301(c) on March 6, 2020.
He ordered all non-essential business in the Commonwealth to close on March 20,
2020, and he extended the closure of non-essential businesses and schools
“indefinitely” to slow the progression of the pandemic. “Gov. Wolf and Sec. of
Health Expand ‘Stay at Home’ Order to Carbon, Cumberland, Dauphin and
Schuylkill Counties, Extend School Closures Indefinitely,” March 30, 2020,
available at https://www.governor.pa.gov/newsroom/gov-wolf-and-sec-of-health-
expand-stay-at-home-order-to-carbon-cumberland-dauphin-and-schuylkill-
counties-extend-school-closures-indefinitely/. That Stay at Home Order was
extended to all 67 counties on April 2, 2020 to be effective thru April 30, 2020.
https://www.pa.gov/guides/responding-to-covid-19/#StayatHomeOrder (last
accessed April 4, 2020).
                                       Page 7 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 8 of 15




to avoid close contact with others—all of which presents challenges in detention

facilities. See United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857 *2

(D. Md. Mar. 17, 2020). As of June 3, 2020, 166 cases have been issued around the

country citing Martin. Of the cases that cite United States v. Martin, most of the

decisions were to detain the defendant. In United States v. Davis, the judge denied

the government motion for pretrial detention because the detention facility already

had cases of COVID-19 and the individual was not a flight risk and posed no serious

threat to the community. United States v. Davis, No. ELH-20-09, 2020 WL 1529158

(D.Md. Mar. 30, 2020). The case also relied heavily on expert opinion that pretrial

facilities are poorly equipped to manage the highly contagious and potentially deadly

coronavirus. Id. A majority of the cases that granted temporary release were people

detained due to immigration proceedings. See e.g., Basank v. Decker, No. 20-cv-

2518 AT, 2020 WL 1481503, (S.D.N.Y. Mar. 26, 2020) and Coronel, et al. v.

Decker, et al., No. 20-cv-2472 AJN, 2020 WL 1487274 (S.D. N.Y. Mar. 27, 2020).

Additionally, there was one case that only granted review of bail hearings to be

assessed on a case to case basis. See Karr v. State, No. 4FA-19-00872CR, 2020 WL

1456469 (Alaska Ct. App. Mar. 24, 2020).

      In a precedential opinion analyzing a COVID-19 release request in the context

of the compassionate release provisions of the First Step Act, the Third Circuit


                                       Page 8 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 9 of 15




concluded that COVID-19 risk alone does not require release where the prison

system has a plan in place to deal with the pandemic.

      We do not mean to minimize the risks that COVID-19 poses in the
      federal prison system, particularly for inmates like Raia. But the mere
      existence of COVID-19 in society and the possibility that it may spread
      to a particular prison alone cannot independently justify compassionate
      release, especially considering BOP’s statutory role, and its extensive
      and professional efforts to curtail the virus’s spread. See generally
      Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
      PM), https://www.bop.gov/resources/news/20200313_covid-19.jsp.
      Given BOP’s shared desire for a safe and healthy prison environment,
      we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion
      requirement takes on added—and critical—importance. And given the
      Attorney General’s directive that BOP “prioritize the use of [its]
      various statutory authorities to grant home confinement for inmates
      seeking transfer in connection with the ongoing COVID-19 pandemic,”
      we anticipate that the exhaustion requirement will be speedily
      dispatched in cases like this one. Memorandum from Attorney Gen. to
      Dir.,     Bureau       of     Prisons     1    (Mar.      26,    2020),
      https://www.justice.gov/file/1262731/download. So we will deny
      Raia’s motion.
U.S. v. Raia, 20-1033, slip op. at 8 (3d Cir. April 2, 2020)

      On March 31, 2020, Judge Jones of this Court ordered the immediate release

of fourteen men and women held in ICE civil detention in Pike, Clinton and York

County facilities. According to Judge Jones, “Each of the petitioners suffers from

chronic medical conditions and faces an imminent risk of death or serious injury if

exposed to Covid-19.” Thakker v. Doll, 1:20-cv-0480, slip op. at 2 (M.D. Pa. March



                                        Page 9 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 10 of 15




31, 2020). Ruling on their habeas “conditions of confinement” petitions4 he found

that “…a remedy for unsafe conditions need not await a tragic event.” Thakker v.

Doll, 1:20-cv-0480, slip op. at 6 (M.D. Pa. March 31, 2020). His review of the safety

procedures at these three immigration facilities found they were insufficient to

overcome the speculative risk of infection and death for an “imminent irreparable

harm” finding in the TRO context.

      The Petitioners’ claim is rooted in imminent, irreparable harm.
      Petitioners face the inexorable progression of a global pandemic
      creeping across our nation—a pandemic to which they are particularly
      vulnerable due to age and underlying medical conditions. At this point,
      it is not a matter of if COVID-19 will enter Pennsylvania prisons, but
      when it is finally detected therein. It is not unlikely that COVID-19 is
      already present in some county prisons—we have before us
      declarations that portions of the Facilities have been put under
      ineffective quarantines due to the presence of symptoms similar to
      COVID-19 among the inmate population. Indeed, we also have reports
      that a correctional officer at Pike has already tested positive for
      COVID-19. (footnotes omitted).

      ....

      Based upon the nature of the virus, the allegations of current conditions
      in the prisons, and Petitioners’ specific medical concerns, detailed
      below, we therefore find that Petitioners face a very real risk of serious,
      lasting illness or death. There can be no injury more irreparable.

Thakker v. Doll, 1:20-cv-0480, slip op. at 8,9 (M.D. Pa. March 31, 2020).


      4
         Petitioners invoked the jurisdiction of the Court under 28 U.S.C. § 1331
(federal question), 28 U.S.C. § 1346 (original jurisdiction), 28 U.S.C. § 2241 (habeas
jurisdiction), and Article I, Section 9, clause 2 of the United States Constitution (the
Suspension Clause) (Doc. 1, p. 6).
                                         Page 10 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 11 of 15




      Judge Jones cites several immigration detention cases where release has been

ordered. Thakker v. Doll, 1:20-cv-0480, slip op. at 18-20 (M.D. Pa. March 31, 2020.

He balanced the public interest in continued detention this way: “Finally, the public

interest favors Petitioners’ release. As mentioned, Petitioners are being detained for

civil violations of this country’s immigration laws.” Thakker v. Doll, 1:20-cv-0480,

slip op. at 23 (M.D. Pa. March 31, 2020).

      In concluding that immediate release was required in these fourteen cases

Judge Jones said:

      In times such as these, we must acknowledge that the status quo of a
      mere few weeks ago no longer applies. Our world has been altered with
      lightning speed, and the results are both unprecedented and ghastly. We
      now face a global pandemic in which the actions of each individual can
      have a drastic impact on an entire community. The choices we now
      make must reflect this new reality.

      Respondents’ Facilities are plainly not equipped to protect Petitioners
      from a potentially fatal exposure to COVID-19. While this deficiency
      is neither intentional nor malicious, should we fail to afford relief to
      Petitioners we will be a party to an unconscionable and possibly
      barbaric result. Our Constitution and laws apply equally to the most
      vulnerable among us, particularly when matters of public health are at
      issue. This is true even for those who have lost a measure of their
      freedom. If we are to remain the civilized society we hold ourselves out
      to be, it would be heartless and inhumane not to recognize Petitioners’
      plight.

Thakker v. Doll, 1:20-cv-0480, slip op. at 24 (M.D. Pa. March 31, 2020).




                                       Page 11 of 15
      Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 12 of 15




      The language of this case is strong and persuasive in the civil detention

context.5 However, to apply this reasoning to prisons and jails across the board in

all criminal cases is a much different matter. Different interests must be balanced

when a criminal defendant has been detained only after a finding that no condition

or combination of conditions will assure the presence of the defendant and the safety

of the community. The balancing is likewise different when a criminal defendant is

serving a sentence. The question of civil detention, early parole or compassionate

release is not before me. This is a decision about bail during a pandemic.

      I agree with the courts that have held that a defendant is not entitled to

temporary release under § 3142(i) based solely on generalized COVID-19 fears and

speculation. United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 *3

(D. Kan., Mar. 25, 2020). While the court remains sympathetic to the generalized

risk regarding the possible complications caused by the COVID-19 virus “[s]uch

speculation does not constitute a ‘compelling reason’ for temporary release.” United

States v. Loveings, Cr. No. 20-51, 2020 WL 1501859 *3 (W.D. Pa. Mar. 30, 2020).



      5
        The Government appealed Judge Jones’s decision to the Third Circuit and
requested an administrative temporary stay. The Third Circuit granted the temporary
stay request within hours. On April 21, 2020, the Third Circuit issued an Opinion
concluding that it has jurisdiction to hear the Government’s appeal of Judge Jones’s
decision. The Third Circuit will address the merits of the Government’s appeal after
the parties have had the opportunity to brief the issues. See Hope v. Warden York
County Prison, No. 20-1784, 2020 WL 1922372 (3d Cir. Apr. 21, 2020).
                                        Page 12 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 13 of 15




      I believe I must make an individualized determination as to whether COVID-

19 concerns are compelling in a particular case to justify temporary release under §

3142(i).

   VIII. COVID-19   BAIL              FACTORS          BEYOND           STANDARD
         CONSIDERATIONS

      Mr. Henry alleges that he should be released pretrial due to the ongoing

COVID-19 pandemic.

      A. SPECIFIC HEALTH RISKS

      Mr. Henry does not argue that exceptional circumstances exist related to

COVID-19 that warrant pretrial release.6 Mr. Henry does not allege that specific

health concerns or conditions of Columbia County Prison warrant pretrial release.

      B. SPECIFIC CONDITIONS IN THE PLACE OF DETENTION

      Further, it does not appear that there is anything before this Court to indicate

any specific problem has developed at Columbia County Prison. On March 23, 2020,

Chief Judge Christopher C. Conner issued Standing Order No. 20-5. This Standing

Order states:

      [E]ach detention center shall promptly notify the Marshal for this
      District of any federal detainee who is in medical isolation or quarantine
      at their facility for any reason, promptly upon the entry of such detainee


      6
         Mr. Henry cited to COVID-19 as severely preventing his ability to prepare
for trial. (Doc. 83, pp. 4-5). However, that portion of the Motion for Bail has been
withdrawn.
                                       Page 13 of 15
       Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 14 of 15




      into such status. The Marshal shall then so notify the undersigned and
      the judicial officer who entered the Order of commitment of such status.

      As of the filing of this Opinion, no notice has been received from Columbia

County Prison that Mr. Henry is in medical isolation or quarantine for any reason.

According to the Marshal for this District, as of June 2, 2020, there has been one (1)

case of COVID-19 at Columbia County Prison. This positive result was a prison

staff member. This infected staff member has recovered and has been medically

cleared to return to work. There have not been any other cases of COVID-19

amongst prison staff or detainees.

      C. NUMBER OF CONFIRMED CASES

      In all of Columbia County, where the prison is located, there are three hundred

and forty-nine (349) cases and thirty-one (31) deaths as of June 3, 2020. Mr. Henry

requests release to his home in Brooklyn, New York. In Brooklyn Borough, there

are two thousand one hundred and fifty-seven (2,157) cases and one hundred and

ninety-nine (199) deaths, as of June 3, 2020.

      D. RELEASE PLAN

      Mr. Henry seeks release to his fiancée and children. Mr. Henry alleges that he

and his third-party custodian are willing to comply with any and conditions imposed

by the Court. I conclude that Mr. Henry has failed to demonstrate that due to risks

caused by the COVID-19 pandemic, he should be released pretrial.

                                       Page 14 of 15
         Case 4:19-cr-00231-MWB Document 95 Filed 06/04/20 Page 15 of 15




   IX.     CONCLUSION

      For all of the reasons set forth above, Mr. Henry has failed to show that that

pretrial release is appropriate at this time. Regarding both risk of flight and

exceptional risk from COVID-19, his Motion for Bail will be denied. An appropriate

order shall follow.

Date: June 4, 2020                           BY THE COURT

                                            s/William Arbuckle
                                            William Arbuckle
                                            U.S. Magistrate Judge




                                      Page 15 of 15
